Citation Nr: 0920683	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Pure tone thresholds in the left ear do not meet the 38 
C.F.R. § 3.385 criteria for a hearing loss disability.

2.  The Veteran is not shown by competent medical evidence to 
have hearing loss of the right ear that is etiologically 
related to a disease, injury, or event in service.

3.  The Veteran is not shown by competent medical evidence to 
have tinnitus that is etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  See 38 U.S.C.A. §§ 1110, 1112(a), 1113, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 
3.307, 3.309(a), 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 186 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court of Appeals) held that VA 
is required to (1) inform a claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, (2) which the VA will seek to obtain, (3) which the 
claimant is expected to provide, and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The Board notes, however, that the 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (revising 38 C.F.R. 
§ 3.159(b) to eliminate fourth element notice requirement of 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this requirement is harmless.

The VCAA letter dated March 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. at 187.  The Veteran was advised in the March 2006 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his claims.  That letter also 
informed the Veteran that additional information or evidence 
was needed to support his claims, and the letter asked him to 
send the information or evidence to VA.  See Pelegrini II, 18 
Vet. App. at 120-121.  In addition, the Board notes that the 
Veteran was given appropriate notice as to the disability 
rating and effective date elements of his claims in the same 
March 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473, 488-489 (2006).

The claims file reflects that most of the Veteran's service 
treatment records were destroyed in a fire at the National 
Personnel Records Center in 1973.  Under such circumstances, 
the Board recognizes that there is a heightened obligation to 
assist the Veteran in the development of the case, a 
heightened obligation to explain findings and conclusions, 
and a heightened duty to consider carefully the benefit of 
the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 
362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 
217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The Board concludes that VA's heightened duty to assist has 
been satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  The RO made reasonable efforts to 
obtain all of the Veteran's service treatment records, and 
the RO did obtain the two service treatment records that were 
not destroyed by the fire.  Contrary to the representative's 
assertion, the record reflects that an NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, was 
enclosed with the VCAA letter, which letter explained that 
the Form should have been completed and returned by the 
Veteran to assist in obtaining records to support his claim 
(that Form was not completed or returned by the Veteran).  A 
February 2007 formal finding of the RO reflects that the RO 
followed all procedures to obtain the Veteran's service 
treatment records and that all efforts had been exhausted.  
The Veteran has not identified any private treatment records 
that he would like for VA to obtain.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  The Veteran was 
provided a VA examination and opinion in February 2007 to 
clarify the nature and etiology of his claimed disabilities.  
As will be discussed in greater detail below, the Board finds 
the VA examination and opinion to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (2008).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability, (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury, 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as sensorineural hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purpose of service 
connection.  38 C.F.R. § 3.385 (2008). "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  See id.

The Veteran claims that he has suffered, since his active 
duty as an infantryman in the airborne division of the United 
States Army, from bilateral hearing loss and tinnitus as a 
result of noise exposure from small arms fire and aircraft. 

The Board notes, however, that although the Veteran served as 
an infantryman and in airborne during a period of war, he 
does not allege that any of the current disabilities at issue 
began in combat, and, in fact, the record does not reflect 
that he was ever present in Korea during the Korean War.  
Therefore, 38 U.S.C.A. § 1154(b) (West 2002), pertaining to 
proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy is not for application.

As an initial matter, the Board notes that the two service 
treatment records in the claims file contain no evidence of 
complaints, treatment, or diagnoses of any hearing loss or 
tinnitus. 

One of the two service treatment records in the claims file 
is wholly unrelated to the Veteran's claim herein.  The 
other, a July 1956 separation examination report, reflects 
that the Veteran's hearing was measured as normal at 15/15 
feet for a whispered voice.  There is no evidence in the 
claims file that the Veteran suffered from hearing loss 
within one year of discharge.

The claims folder contains no medical evidence of any hearing 
loss of the left ear or any tinnitus.

The only post-service medical record in the claims file is a 
February 2007 VA audiological summary report of examination, 
which reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
15
15
60
65
55
LEFT
15
15
25
15
20

Speech recognition ability (using Maryland CNC word lists) 
was measured as 52 percent for the right ear and 96 percent 
for the left ear. 

As the February 2007 VA examination report reflects that the 
auditory thresholds exceed 40 decibels for more than three 
frequencies for the right ear, the criteria for hearing loss 
according to 38 C.F.R. § 3.385 have certainly been met for 
that ear.  Likewise, the VA audiologist concluded that the 
Veteran suffered from moderately severe hearing loss in his 
right ear. 

The Veteran's hearing in his left ear, however, does not meet 
VA criteria for a hearing loss disability, as none of the 
auditory thresholds for his left ear exceed 26 decibels, and 
the Veteran's speech recognition score for that ear was not 
less than 94 percent.  See 38 C.F.R. § 3.385.  Likewise, the 
VA audiologist concluded that the Veteran's hearing was 
normal in his left ear.  

Although the Veteran stated in his claim that he has suffered 
tinnitus since service, the February 2007 VA audiological 
summary report of examination reflects that the Veteran 
denied any tinnitus at the examination.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the competent medical evidence of record 
does not show the Veteran to have a current tinnitus 
disability or to have a current left ear hearing disability 
as defined by 38 C.F.R. § 3.385, there may be no service 
connection for these claimed disabilities.

As to the right ear hearing loss, regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The VA audiologist noted in his report that the whispered 
voice test conducted at separation was an unstandardized, 
invalid measure of noise induced hearing loss, and that the 
Veteran denied any noise exposure post-service.  However, the 
audiologist also explained that the Veteran's current pattern 
of normal auditory thresholds for the left ear with a 
significant drop across the higher frequencies of the right 
ear was unusual for acoustic trauma exposure unless only the 
one ear was exposed to a "blast like condition" or to 
physical trauma.  It was further noted, however, that the 
Veteran was unable to recall during the examination any such 
event having occurred in-service.  The VA audiologist 
concluded that it was more likely than not that the Veteran's 
hearing loss was not caused by in-service noise exposure. 

The Board finds the VA audiologist's opinion as to the 
etiology of the Veteran's unilateral hearing loss of his 
right ear to be the most persuasive evidence of record as to 
whether or not the unilateral hearing loss disability is 
related to the Veteran's military service.  The Veteran 
asserts, by way of his representative, that the VA 
audiologist's opinion did not provide any reasoning for 
finding that the Veteran's right ear hearing loss was not 
more likely than not caused by in-service noise exposure.  
However, as noted above, the VA audiologist took into account 
his own examination and interview of the Veteran, all of the 
available service treatment records, the Veteran's claimed 
noise exposure during active duty, and the Veteran's denial 
of post-service noise exposure.  In particular, the 
audiologist based his opinion in large part upon the fact 
that it was unusual for acoustic trauma exposure unless only 
that one ear was exposed to a "blast like condition" or to 
physical trauma, and that the Veteran was unable to recall 
during the examination any such event having occurred in-
service.

With respect to the Veteran's claim of having tinnitus 
symptoms since active service, the Board notes that the 
claims file contains no evidence of complaints of tinnitus 
except for the February 2006 claim filed 50 years post-
service.  After filing the February 2006 claim, the Veteran 
specifically denied tinnitus symptoms at the February 2007 VA 
examination.  Although the Veteran may be competent to report 
experiencing ringing in his ears, the Board finds the 
Veteran's own statements to the VA health professional 
regarding his symptomatology during the course of a medical 
evaluation to be more credible than those made by the Veteran 
in his claim filed with the RO.  Statements made for the 
purpose of medical diagnosis or treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive a proper diagnosis or 
treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 
S.Ct. 736 (1992).

Furthermore, a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service that resulted in a chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
and 1332-1333 (Fed. Cir. 2000).  In this case, the Veteran 
made no complaints of hearing loss or tinnitus until 50 years 
post-service.

For the above reasons, the preponderance of the evidence is 
against the claims for bilateral hearing loss and tinnitus, 
and the benefit-of-the-doubt rule is not for application.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


